752 N.W.2d 467 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Clarke MORGAN, a/k/a Michael Clark Morgan, Defendant-Appellant.
Docket No. 136279. COA No. 280871.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).